Citation Nr: 0304493	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945 and is in receipt of awards and medals to include a 
Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Pittsburgh, Pennsylvania.  This case has been advanced on the 
docket by order of the Deputy Vice Chairman of the Board 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 
20.900(c) (2002).

The Board further developed the record pursuant 
38 C.F.R. § 19.9(a)(2) (2002).  Upon completion of the 
development and in accordance with 38 C.F.R. § 20.903 (2002), 
the Board informed the veteran and his representative of the 
evidence received pursuant to the Board's development and 
afforded them an appropriate opportunity to submit additional 
evidence and argument.  

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  No chronic, acquired disorder of either eye was present 
in service or until years thereafter, and no currently 
present acquired disorder of either eye is etiologically 
related to service.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West . 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and a supplement thereto, the veteran has been informed of 
the requirements for the benefit sought on appeal, the 
evidence considered by the RO, and the reasons for its 
determination.  In a letter dated in October 2001, the 
veteran was informed of the enactment of the VCAA, the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  The Board's May 2001 
remand also advised the veteran of the information needed to 
support his claim.  In addition, the Board wrote a letter to 
the veteran in December 2002, informing him of the additional 
evidence and information needed from him to enable the Board 
to obtain additional evidence on his behalf and informed him 
of the additional evidence he should submit if he did not 
desire the Board's assistance in obtaining such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes that the claims file contains VA and 
private medical evidence identified as relevant by the 
veteran, as well as the veteran's service medical records and 
reports of VA examinations pertinent to the existence and 
etiology of a bilateral eye disability.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  In fact, in the March 2003 written brief 
presentation, the veteran's representative specifically 
advised VA that there was no more evidence to submit relevant 
to the claim.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

On the report of physical examination dated in January 1942, 
the veteran manifested a visual acuity of 15/20 bilaterally.  
A later January 1942 examination report shows 20/20 
uncorrected visual acuity bilaterally.  The report of medical 
history dated in November 1945 notes visual acuity of 15/20, 
correctable to 20/20 bilaterally.  The accompanying report of 
physical examination for discharge notes the veteran's pupils 
were equal and reactive and states that there were no 
diseases or anatomical defects of the eyes.  Service records 
contain no note of injury to either eye.

The application for VA benefits completed in March 1948, 
pertains to orthopedic disability and does not include 
reference to any eye disability.

The veteran reported for a VA physical examination in April 
1948.  He made no complaints relevant to his eyes and general 
examination was stated to be essentially negative.

The application for VA benefits completed in April 1966, 
pertains to orthopedic disability and does not include 
reference to any eye disability.

Private records dated from 1980 to 2002 reflect treatment of 
the veteran for multiple eye complaints.  In July 1980 he 
presented with a request for new glasses.  He gave a history 
of his eyes having been burned in an explosion on a ship 
approximately 40 years earlier.  Examination at that time and 
thereafter revealed changes to the veteran's visual acuity.  
An October 1984 entry notes an unexplained decrease in visual 
acuity.  Later records include noted diagnoses of a tilted 
disc, an epiretinal membrane, mild macular edema (stated to 
probably be secondary to preretinal gliosis), peripapillary 
atrophy and bilateral cataract removal.  No suggested 
etiologies are stated for the identified eye disabilities.  
One private record, dated in March 1992, includes a history 
of the veteran having had blurred vision as early as the mid-
1970s.  The veteran indicated he was not informed of a cause 
for such but that his vision had gotten worse over time.  The 
examining physician did not suggest an etiology for such in 
connection with the March 1992 evaluation.

In February 2000, the veteran applied for VA benefits based 
on disabilities to include a bilateral eye disability.  He 
identified treatment by a private physician for eye problems 
since November 1999.

In August 2000, the veteran testified at a personal hearing.  
He described an incident on board ship during his active 
service, stating that an explosion burned his eyes.  He 
reported that he was treated during service, specifically 
stating that something was placed in his eyes to soothe them.  
He then indicated that one physician later told him that he 
had a loose retina and that it was many years before he had 
it fixed.  He otherwise indicated that there was no in-
service follow-up for his eyes.  He also indicated that he 
did not complain about eye problems, such as seeing things 
askew, during service or for years thereafter.  

A December 2000 VA outpatient record includes note of left 
retinal wrinkling since the 1950s, and also notes that the 
veteran had had retinal surgery in 1998 and bilateral 
cataract surgery in 1997.

In March 2002, the veteran underwent VA examination of his 
eyes.  The examiner cited review of the claims file, to 
include consideration of the veteran's contention that his 
eyes were burned in an explosion during service.  The VA 
examiner summarized that the veteran had had no ocular 
problems upon entrance into service and that at discharge he 
was similarly 20/20 with correction.  

In March 2002, the VA examiner further noted that the veteran 
manifested a decrease in visual acuity documented in private 
medical records in 1984, and also noted that the veteran was 
later diagnosed with cataracts, peripapillary atrophy with a 
tilted optic disk in the right eye, and peripapillary atrophy 
with cystic edema of the central macula in the left eye.  The 
VA examiner cited to current examination findings in 
conjunction with the cited medical history and offered the 
following diagnoses:  bilateral healthy pseudophakia; history 
of epiretinal membrane of the left eye; history of cystoid 
macular edema, left eye; and, status post successful 
vitrectomy and membrane peel of the left eye.  The VA 
examiner concluded that nothing in the review of the medical 
records or in the current examination findings would allow an 
opinion etiologically relating any of the ocular diseases 
mentioned to the veteran's period of active service.

Analysis

The veteran contends that while serving with the United 
States Navy his ship was attacked and sunk by an enemy 
torpedo plane.  He argues that there was an explosion on 
board that caused burns to his eyes, as well as other 
injuries.  Service records themselves are absent any notation 
of injury to either eye.  The Board acknowledges, however, 
that the veteran is a combat veteran, having received a 
Purple Heart award during service, and that his claimed eye 
problems are alleged to have arose during combat.  Thus, for 
the purposes of the discussion herein, incurrence of injury 
to his eyes coincident with his combat service may be 
presumed, consistent with 38 U.S.C.A. § 1154(b).

Despite the above, the provisions of 38 U.S.C.A. § 1154(b) do 
not obviate the need for medical evidence of a nexus between 
a currently identified eye disability and service.  The 
question of whether the veteran has a current eye disability 
that is etiologically related to service requires competent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions are not competent to establish an etiologic link 
between currently diagnosed eye disabilities and service, 
notwithstanding his combat status.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

With regard to the above, the Board emphasizes that the 
report of examination at discharge notes the veteran's eyes 
to be normal.  Moreover, the available evidence, to include 
the veteran's applications for VA benefits, are negative for 
complaint, finding or diagnosis of any eye disability for 
decades after service discharge.  The first medical evidence 
of any eye disability, to include any decrease in corrected 
visual acuity, appears in private records dated in the 1980s.  
Those records, although including note of the veteran's 
account of an in-service injury, cite to eye problems 
beginning only in the 1950s or the 1970s, per the veteran's 
history.  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  In 
any case, the private records do not include any physician's 
opinion etiologically linking eye disabilities initially 
diagnosed after service to the veteran's active service in 
the United States Navy.

To ensure compliance with the duty to assist, the RO 
requested an examination opinion pertinent to the etiologic 
question at issue in this case.  The VA examiner reviewed the 
entire claims file and considered the veteran's assertion of 
an in-service burn injury to the eyes.  Despite such, 
however, the VA examiner opined there was no evidence to 
relate any of the currently diagnosed eye disabilities to the 
veteran's period of service.  The veteran has not identified 
the existence of such etiologic opinion in response to VA 
request for medical evidence to support his claim.

In sum, the record on appeal shows that an acquired eye 
disorder was first diagnosed decades after service and the 
competent medical evidence of record indicates that it is not 
etiologically related to service.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

